Citation Nr: 0828520	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-25 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for chronic 
obstructive asthma with obstructive pulmonary disease (lung 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1987 to November 
1987 and December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which reopened the veteran's 
claim and denied it on the merits.  The veteran's 
disagreement with this rating decision led to this appeal.

In February 2008, the Board remanded the appeal in order that 
the veteran could be scheduled for a travel board hearing.  
This hearing was conducted by the undersigned Acting Veterans 
Law Judge in June 2008.  A copy of the transcript of this 
hearing has been associated with the claims file.

As discussed below, the RO previously denied a claim for 
service connection for a lung condition in December 1995 and 
September 1997 rating decisions.  In these rating decisions, 
the RO specifically considered the claim as an undiagnosed 
illness (see 38 C.F.R. § 3.317) and a claim for service 
connection for asthma.  In the December 2003 claim currently 
on appeal, the veteran is seeking service connection for 
chronic obstructive asthma with obstructive pulmonary 
disease.  This is a more specific diagnosis from the generic 
diagnosis of asthma noted in the December 1995 and September 
1997 rating decisions.  Thus, the claim is possibly effected 
by the decision of United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit 
found that a claim for one diagnosed disease or injury cannot 
be prejudiced by a prior claim for a different diagnosed 
disease or injury, and, thus, the new diagnosis should be 
treated as a new claim.  In this case, however, the Board 
finds there is new and material evidence to reopen the 
previously denied claim.  Thus, further discussion of the 
effect of Boggs on this appeal is not necessary.  Upon 
remand, the veteran's claim for service connection for a lung 
disability will be adjudicated on the merits.

The issue of service connection for a lung disability, upon 
the merits, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1997 rating decision, the RO affirmed a 
previous denial of service connection for a lung disability 
(lung condition).

2.  Evidence obtained since the September 1997 rating 
decision is not cumulative of previously considered evidence, 
it relates to an unestablished fact necessary to substantiate 
the claim and it raises a reasonable possibility of 
substantiating the claim for service connection for a lung 
disability. 


CONCLUSIONS OF LAW

1.  The September 1997 rating decision denying service 
connection for a lung disability is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 20.1103 
(2007).

2.  New and material evidence has been received since the 
September 1997 rating decision denying service connection for 
a lung disability; accordingly, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

In this case, the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  Inasmuch as the determination below constitutes a full 
grant of that portion of the claim that is being addressed, 
there is no reason to address VCAA's duties to notify and 
assist on this matter.  The reopened claim is further 
addressed in the remand appended to this decision.

Factual Background, Legal Criteria and Analysis

The veteran contends that he has a lung disability due to 
service.  Specifically, he has contended that he was exposed 
to environmental contaminants during the Persian Gulf War.  
In his November 2004 notice of disagreement, the veteran 
wrote that his lung disability was due to exposure to oil 
fires, exposure to biological and chemical agents as well as 
toxins after the destruction of a bunker, gas heaters, diesel 
fumes, second hand exposure to cigarettes, and burning 
vehicles.  In his June 2008 testimony before the Board, the 
veteran testified in detail regarding this exposure, 
including the destruction of the bunker and the resulting 
exposure to the contents of the bunker.  In this regard, the 
veteran testified that he was exposed to nerve gas and 
chorine gas.  

Previously, in a December 1995 rating decision, the RO denied 
service connection for a lung condition.  The RO noted that 
there was no evidence of a lung condition in service nor when 
he was examiner in October 1992.  Medical documents revealed 
a diagnosis of asthma.  The RO found, therefore, that service 
connection as a undiagnosed illness was not warranted, as the 
disability had been diagnosed, and the RO further found that 
asthma neither occurred in or was caused by service.  
Subsequently, in a September 1997 rating decision, the RO 
confirmed these determinations.  See 38 U.S.C.A. § 7105.

The veteran filed a claim in December 2003.  In the March 
2004 rating decision on appeal, the RO found that the claim 
was reopened and denied the claim on the merits.  Regardless, 
the Board must independently address the issue of reopening 
the previously denied claim.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995); see also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) (the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The evidence that must be considered in 
determining whether there is a basis for reopening the claim 
is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims file since the September 
1997 rating decision.  

Prior to the September 1997 rating decision, the claims file 
contained record of a May 1995 VA examination.  The examiner 
noted that the veteran was service connected for a lung 
condition due to service in the Persian Gulf War.  The Board 
highlights that this was inaccurate, as the veteran was not 
service connected for a lung disability.  The veteran 
described to the examiner that he had been extensively 
exposed to oil well field smoke in Kuwait and Iraq for about 
five days.  The veteran reported that the "black smoke" did 
not bother him as much as the "while smoke," which caused 
shortness of breath and nausea.  The veteran reported onset 
of pulmonary symptoms in the summer of 1991.  The veteran 
reported that the wheezing primarily occurred when he was 
around petroleum products.  The examiner also documented that 
the veteran was allergic to cigarettes, which cause a sudden 
onset of wheezing.  Diagnoses was probable asthma, status 
post oil well smoke exposure in Kuwait during the Persian 
Gulf War and probable allergies to petroleum products.  X-
rays taken at this time were read as normal.

As outlined above, since the September 1997 rating decision, 
the veteran provided testimony describing his exposure to 
environmental contaminants during service, and specifically 
alleged that he was exposed to nerve gas and chlorine gas.  
VA treatment records also document that among the veteran's 
"active problems" is chronic obstructive asthma (with 
obstructive pulmonary disease).  This specific diagnosis was 
not of file at the time of the September 1997 rating 
decision.

After consideration of the veteran's June 2008 testimony, the 
Board concludes that some of the evidence that has been 
received since the September 1997 rating decision is new in 
that it was not of record at that time and is not cumulative 
of previously considered evidence.  The Board further finds 
that this evidence is material, in that it relates 
specifically to an unestablished fact (in-service exposure to 
environmental contaminants) necessary to substantiate the 
underlying claim for service connection.  See 38 C.F.R. § 
3.156.  Thus, the veteran's claim for service connection for 
a lung disability is reopened.  


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a lung disability is 
reopened.  The appeal is granted to this extent only.
REMAND

The Board finds that additional development is required 
before the claim for service connection for a lung disability 
is ripe for adjudication upon the merits.  As outlined above, 
the veteran underwent a May 1995 examination in which the 
examiner diagnosed probable asthma, and noted that the 
veteran was status post oil well smoke exposure.  This 
examiner completed this report, however, without benefit of 
review of the claims file and he recited incorrectly that 
service connection was in effect for a lung disability.  In 
addition, the Board notes that the examiner, although noting 
exposure to oil well smoke, did not provide an opinion 
regarding whether tit was as likely as not that the veteran 
has a lung disability attributable to service.  The Board 
finds that this medical evidence is not adequate to 
adjudicate the claim.  

Based on this evidence and the veteran's testimony, however, 
the Board finds that, upon remand, the AMC/RO should schedule 
the veteran for an examination in which an examiner provides 
an opinion regarding whether the veteran has a lung 
disability attributable to service, to include as to 
environmental contaminants.

Also upon remand, to ensure compliance with the notification 
requirements under the Veterans Claims Assistance Act of 2000 
(VCAA), the veteran should be issued an additional 
notification letter.  Further, the AMC/RO should obtain 
copies of all outstanding records of treatment, VA and non-
VA, received by the veteran for the lung disability and make 
them part of the record.

Accordingly, the case is REMANDED for the following actions:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the veteran an 
additional notification letter regarding 
the reopened claim of entitlement to 
service connection for a lung 
disability.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The notification letter must also inform 
the veteran of the evidence needed to 
substantiate the underlying claim.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claim for 
the benefit sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
and (c) inform the veteran about the 
information and evidence the veteran is 
expected to provide.

The notice pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
provide an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date, as outlined in the 
holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by 
the veteran for the lung disability 
should be obtained and made part of the 
claims file.

3.  The veteran should be scheduled for 
a VA examination to determine whether he 
has a lung disability attributable to 
service, to include as due to exposure 
to environmental contaminants during the 
Persian Gulf War.  The claims file 
should be sent to the examiner.  

Following a review of the relevant post-
service medical records, the clinical 
examination, and any tests that are 
deemed necessary, the examiner should 
address the following question:

Is it at least as likely as not (50 
percent or higher degree of probability) 
that the veteran has a lung disability 
attributable to service, to include as 
due to environmental contaminants? 

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the examiner is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  Thereafter, the veteran's claim on 
appeal must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  If the claim 
remains denied, the veteran and his 
representative must be provided with an 
supplemental statement of the case. An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


